Citation Nr: 1716864	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-14 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel





INTRODUCTION

The Veteran had active military service in the United States Air Force from November 1965 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depressive disorder NOS, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board remanded this claim to the Agency of Original Jurisdiction (AOJ) in May 2016 for additional development.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any further delay in this matter, but finds that additional development is necessary in order for a decision to be rendered in this case.  The Veteran contends that he developed or aggravated an acquired psychiatric disorder, to include generalized anxiety disorder and depressive disorder NOS, while serving on active duty in the Air Force.  The record indicates that the Veteran had a pre-existing psychiatric disorder upon entering the Air Force, and therefore it is necessary to determine if the Veteran's pre-existing disorder was aggravated as a result of his military service.

The Veteran was psychiatrically normal at the November 1965 enlistment examination.  However, on the accompanying report of medical history, he listed a history of nervous trouble.  The examining physician also noted a finding of "Nervous."  Therefore, the record shows that a pre-existing nervous condition was "noted" at enlistment and the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111 (West 2014) (A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.).

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection based upon the direct incurrence of that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a) (2016).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b). 

The presumption of aggravation applies only when the Veteran shows the pre-service disability increased in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304 (1993).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183 (1997).

On remand, a medical opinion must be obtained to address whether the Veteran's military service resulted in in permanent aggravation of his pre-existing psychiatric disorder, to include generalized anxiety disorder and depressive disorder NOS, and not instead a temporary or intermittent flare-up as a result of natural progression of the disease.  Although the October 2010 VA medical opinion contemplated this issue, and found that the Veteran's anxiety and depression were not permanently aggravated by his active duty service in the Air Force, that opinion is not adequate to answer the question because the examiner did not use the appropriate standard, i.e., whether the evidence shows that the pre-existing psychiatric disorder was clearly and unmistakably not aggravated by service, and was the result of the disability's natural progression.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA examiner with the necessary expertise to render a medical opinion in this case.  The examiner is requested to furnish an opinion as to whether the evidence of record shows that the Veteran's pre-existing psychiatric disorder was clearly and unmistakably (i.e., it is undebatable) not aggravated by service, and that any increase in disability was instead due to a the natural progression of the disease, including a temporary or intermittent flare-up (of symptoms).  Any opinion should include a complete rationale.

2.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


